Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, and 10  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites the equation

    PNG
    media_image1.png
    57
    445
    media_image1.png
    Greyscale

However, forming a surface with this heat flux boundary has not been enabled by the specification because it is not described how the convective heating term (T) and the radiative heating term (T^4) have opposite signs. 


    PNG
    media_image2.png
    190
    302
    media_image2.png
    Greyscale

Furthermore, the specification does not provide guidance about how the heated area gains heat from convection but loses heat from radiation (or vice versa).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the boundary equation applies to “the laser track.” However, what the laser track is is not well defined by the claims. Is it the path of the laser on the surface of the 
Claim 1 recites “k is thermal conductivity, h is heat transfer coefficient, .epsilon. is emissivity,” and “T is temperature.” However, it is not defined to be the thermal conductivity/heat transfer, coefficient/emissivity, temperature of a specific object. It is assumed these are tended to refer to the material of the stent.
Claim 1 recites “dimple depth (d or d’), but only a depth “d” has been recited in the claim; therefore, the dimple depth of d’ lacks proper antecedent basis in the claims.
Claim 1 recites “the dimples are produced to have geometrical characteristics  and spatial layouts that will generate localized turbulence of the fluid at the targeted surface areas of the stent…” and then goes on to recite geometrical features of the dimples. It is unclear whether this limitation is the intended result of the recited geometrical features, or whether it is a separate, additional limitation.
Claim 1 recites “width w or w’” and then states that “P ranges from 1.8 times (w+w’) and 2.2. times (w+w’). However, since the dimple has a width of one or the other, only w or w’ need be defined and they do not both need to be defined by the width. It is suggested that it be specified that some dimples have width w and some w’, if this is the intended meaning.
Response to Arguments
The declaration under 37 CFR 1.132 filed 8/16/21 is sufficient to overcome the rejection of claim 1 based upon Weber (together with the amendments).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Examiner, Art Unit 3761